IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ALVIN C. THOMPSON ,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4096

JULIE L. JONES, SECRETARY
OF THE FLORIDA
DEPARTMENT OF
CORRECTIONS, AND
JEFFREY STRALEY,

      Appellees.


_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Alvin C. Thompson, Pro Se, Appellant.

Pamela Jo Bondi, Attorney General, Jamie M. Braun, Assistant Attorney General,
for Appellee Julie L. Jones, Secretary of the Florida Department of Corrections.




PER CURIAM.

      AFFIRMED.

SWANSON, OSTERHAUS, and KELSEY, JJ., CONCUR.